DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-11, drawn to a method of treating a disease in the reply filed on 12/1/2020 is acknowledged. The traversal is on the grounds that Groups I and II are linked by a general inventive concept in view of US 2014/024833 to Gerwick.
Applicant’s election of the species (A) rheumatoid arthritis and (B) wherein the methionine sulfone is replaced with norleucine in position p2 (e.g., analogs 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 18, 19, 20, e.g., pages 20-22 of the instant specification) in the reply filed on 12/1/2020 is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon reconsideration, Groups I-II are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of the claims
	Claims 1-18 are pending. Claims 1-18 are presented for examination on the merits.
Sequence Compliance
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action.

Specifically, the amino acid sequences presented e.g., in the drawings, Figures 9A and 9B require sequence identifiers (either next to each sequence or in the captions describing the Figures) In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant claims, specification and drawings to include reference to the appropriate sequence identifier “SEQ ID NO:” in parenthesis next to each of the sequences having 4 or more amino acids. Please confirm that all peptides having 4 or more than 4 amino acid residues have sequence identifiers and are included in the sequence listing.
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID 

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-13, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
            In the present instance, the claims are drawn to carmaphycin B analogs wherein the carmaphycin B analog has methionine sulfone replaced with norleucine in position P2, wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B. Table 2, compounds 1-11 and 18-20, in pages 20-22 discloses a group of carmaphycin analogs which comprise other substitutions in the 
The scope of the claims mentioned above includes a large number of analog sequences which seem to only require P2 norleucine, and in a few claims a replacement of L-Val with D-Val or D-Trp. However, the specification and claims do not place any limit on the number of components (e.g. a specific length or specific core structure of the carmaphycin analog), the type of components (e.g., sequences comprising P2 norleucine), or the manner of possible substitutions (e.g., conservative substitutions, deletions, modifications to the non-P2 norleucine amino acids of carmaphycin B, modifications to the terminal portions, etc.) to arrive at other carmaphycin analogs.  Although, the Specification teaches Table 2, which comprises some analogs, this description is not complete, as many more potential amino acid substitutions could be made, which encompass the broadly defined analogs.  Moreover, the Specification does not provide any guidance regarding the instantly claimed functionality “wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B” and how to make and use it.  Table 2 is not sufficient to establish that Applicants have possession of the invention drawn to any carmaphycin B analog comprising norleucine at position 2 and methods thereof. 
Furthermore, the specification is silent as to any required structure of carmaphycin B  that would be necessary to produce a carmaphycin B analog that  has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B; meaning that the specification fails to adequately describe what core structure is a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there is no common significant structural attributes beyond P2 norleucine that can link together all of the claimed “carmaphycin B analogs”. 
While the general knowledge and level of skill in the art for a “carmaphycin B analog” is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for such “carmaphycin B analogs” and methods thereof.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is highly variant (e.g., encompassing any substitution beyond P2 norleucine), the limited examples in the specification (please refer to Examples on pages 16-43 in the Specification) are insufficient to teach the entire genus.
The specification discloses only limited examples that are not representative of the claimed genus; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous analogs that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the claimed genus and methods thereof. Thus, Applicant does not appear to be in possession of the claimed genus. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 11, 12, 13, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gerwick et al. (“Gerwick”, US2014/0248333, cited in the IDS dated 11/14/2019).
Gerwick teaches pharmaceutical compounds and formulations comprising a family of epoxyketone compounds, which include racemic mixtures or racemates, isomers, stereoisomers, 
diastereoisomers, derivatives and analogs, including carmaphycin B analogs wherein the carmaphycin B analog has methionine sulfone replaced with norleucine in position P2 (APBIII78A1 and APBIII78A4, see pages 3 and 4) and methods for making and using them.  Gerwick also teaches pharmaceutical compositions and formulations of the invention are administered to an individual in need thereof in an amount sufficient to treat, prevent, reverse and/or ameliorate an infection, disease or condition that can be ameliorated, treated, prevented or reversed by partially or completely inhibiting a chymotrypsin-like protease or a proteasome activity, including e.g., a retroviral infection such as human immunodeficiency virus-1 (HIV-1) infection, an immune disorder (reading upon the limitation of claim 4), 

    PNG
    media_image1.png
    293
    472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    274
    444
    media_image2.png
    Greyscale

APBIII78A1 and APBIII78A4 meet the limitation “wherein the carmaphycin B analog has methionine sulfone replaced with norleucine at position P2”. APBIII78A1 also reads upon the carmaphycin B analog “wherein L-Val has been replaced with D-Val in position P3”, as in instant claims 7 and 13. The compositions, pharmaceutical compositions or formulations of the invention are formulated as a pharmaceutical composition for enteral or parenteral administration. The formulation may comprise (a) a compound or composition of the invention; or (b) the formulation or pharmaceutical composition of 
In alternative embodiments, the pharmaceutical compositions of Gerwick can be administered parenterally, topically, orally or by local administration, such as by aerosol or transdermally, to a human or mammal (e.g., [0036], [0040], [0044], reading upon the limitation of instant claim 2, page 4).  The pharmaceutical compositions can be formulated in any way and can be administered in a variety of unit dosage forms depending upon the condition or disease and the degree of illness, the general medical condition of each patient, the resulting preferred method of administration and the like.  For example, in alternative embodiments, these compositions of the invention are formulated in a buffer, in a saline solution, in a powder, an emulsion, in a vesicle, in a liposome, in a nanoparticle, in a nanolipoparticle and the like.  In alternative embodiments,  the compositions can be formulated in any way and can be applied in a variety of concentrations and forms depending on the desired in vivo, in vitro or ex vivo conditions, a desired in vivo, in vitro or ex vivo method of administration and the like (e.g., page 6, col. 2).  Gerwick teaches formulations and/or carriers used can be in forms such as tablets, pills, powders, capsules, liquids, gels, syrups, slurries, suspensions, etc., suitable for in vivo, in vitro or ex vivo applications, reading upon a pharmaceutical composition as in claim 12). See, e.g., pages 4, 6, 8. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). In the instant case, the intended use “for treating a disease or disorder associated with immunoproteasome activity” is taught, e.g., in treating cancer as taught by Gerwick. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B” as in claims 1 and 12, and the limitation “wherein the carmaphycin B analog specifically inhibits a β5 subunit of the immunoproteasome” as in claims 11 and 17,  “wherein the carmaphycin B analog has improved specificity for P. falciparum as compared to carmaphycin B” as in claim 18, do not appear to distinguish from the structural limitations of the compositions of Gerwick. With respect to the art rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B, and/or specific inhibition of β5 subunit of the immunoproteasome (within the claimed composition and method) differ and, if so, to what extent, from those of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
	Claim Objections
Claims 8-10, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 02/2021